Title: From John Adams to Benjamin Stoddert, 15 October 1798
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Oct 15th 1798

I have received your favor of the 5 with its inclosures. I must leave the Niger to the justice & impartiality of our tribunals & the conduct of Capt. Nicholson to the judgment of the world; but I lament & deplore the misfortunes of his people. The orders you have given him are the most prudent & humane immaginable.
Inclosed are letters from Gov. Fenner and old comodore Hopkins recommending Capt John Field to be lietenant in the navy.
Capt Joseph Ingraham has been recommended with much importunity for a lietenant. He is undoubted a man of abilities & experience. But there is opposition to him. We must enquire concerning him.
With great esteem I am Sir / your most obedient

J Adams